DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al US Patent Pub. 2016/0007909A1.
Singh et al discloses a tibial trial (100) comprising a base component (121b and 130), an articulating component (121a) a rotary joint (120) connecting the base component and the articulating component to permit the articulating component to freely rotate relative to the base component; and at least one rotation sensor (140a and 140b) to measure rotational positions of the articulating component relative to the base component.  See paragraphs 45, 46, 48 and 98; see also Fig. 11 elements 1014 and 1024).
Regarding claim 2, see Fig. 2 showing a balanced joint.
Regarding claim 8, see paragraph 51 disclosing a memory or data storage module 254.
Regarding claim 9, see Fig. 1 showing a computer with a display and see Figs. 10 and 12-16 disclosing a computer software showing position data located on the measuring device.
Regarding claim 11, see Fig. 2 showing the anchoring system of the tibial plate.
Regarding claim 12, the Examiner interpreted the two protrusions as the two fins shown in Fig. 2.
Regarding claims 13 and 14, see Fig. 3 disclosing a computer system, a monitor and a wireless connection between the system and the user.
Regarding claim 15, see paragraph 43 and 44.

Allowable Subject Matter
Claims 3-6, 10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9/1/22